8 F.3d 822
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Calvin Alexander SMITH, Defendant-Appellant.
No. 93-6178.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1993.Decided:  October 20, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-92-26, CA-92-446)
Calvin Alexander Smith, Appellant Pro Se.
Carl Horn, III, Office of the United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Calvin Alexander Smith appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.*  United States v. Smith, Nos.  CR-92-26;  CA-92-446 (W.D.N.C. Dec. 9, 1992).  We deny Smith's motion for a transcript at government expense and grant his motion for expedited review to the extent possible given this Court's case load.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Smith claims that the district court erred by concluding that U.S.S.G. § 5C1.1(d) (Nov. 1991) did not prohibit the trial court from sentencing him to both a prison term and a term of supervised release.  Although we find that the district court improperly concluded that § 5C1.1(d) applies only to minimum sentences and therefore was inapplicable, we find that denial of Smith's claims was proper because his sentence complied with the mandates of U.S.S.G. §§ 5C1.1(d) and 5D1.1(a) (Nov. 1991).  We affirm the denial of Smith's other claim on the reasoning of the district court